  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 1 of 14 PageID# 419




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


DERBYSHIRE BAPTIST CHURCH,

                       Plaintiff,

                                                 Civil Action No. 3:19cv731-HEH

CHURCH MUTUAL INSURANCE
COMPANY,

                       Defendant.


                                MEMORANDUM OPINION
                         (Cross-Motions for Summary Judgment)

       On June 26, 2019, a large portion of the sanctuary ceiling of the Derbyshire

Baptist Church collapsed, causing substantial damage. The Church ("Derbyshire Baptist"

or "Plaintiff) filed a timely claim with its insurance carrier, the Defendant Church

Mutual Insurance Company ("Church Mutual" or "Defendant"). After reviewing the

claim and inspecting the damaged area. Church Mutual denied coverage, contending that

the damages are outside the scope of the insurance policy's terms. This declaratory

judgment action followed, seeking this Court's construction ofthe pertinent terms and

provisions at issue.

       The parties have filed memoranda supporting their respective positions(ECF

Nos. 14, 16), and the Court heard oral argument on June 16, 2020. For the reasons stated

herein. Plaintiffs Motion for Summary Judgment will be granted in part and denied in

part, and Defendant's Motion for Summary Judgment will be granted in part and denied

in part.
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 2 of 14 PageID# 420




       The material facts are largely undisputed.' On June 26, 2019, a portion ofthe

ceiling of Plaintiffs sanctuary failed and fell to the floor. (Joint Stip. H 3, ECF No. 12.)

At the time. Plaintiffs premises, including the sanctuary, were covered by a property

insurance policy with Defendant(the "Policy," ECF No. 1-2). (Joint Stip. T| 8.) As a

result. Plaintiff notified Defendant of the ceiling failure, and Defendant engaged a

forensics engineer, Johnathan Hatlee ("Hatlee"), to determine the cause of the ceiling's

failure. (Id, fl 7, 9.)

       The parties accept the contents of Hatlee's investigative report as agreed material

facts ("Hatlee's Report," ECF No. 1-3). (Joint Stip.          10-11.) Hatlee found that the

collapse was caused by the disconnection of wire support hangers from the wood roof

beams, which increased the load on the adjacent hangers. (Hatlee's Report at 2.)

Principally, he concluded that "[t]he redistribution of load on the hangers resulted in a

progressive failure ofthe hangers and their supported components." (Id.) He determined

that the initial failure of the wire support hangers from the wood roof beams was caused

by the thermal expansion and contraction ofthe wood roof beams as the temperature and

humidity fluctuated, which allowed the nails attached to the hangers to withdraw from the

beams. (Id.)

       Following the completion of Hatlee's Report, Defendant denied coverage,

notifying Plaintiff in a letter dated July 17, 2019. (Joint Stip.        10, 12.) In so doing, it

explained that the causes of Plaintiffs loss or damage were excluded and limited under



'The parties filed a Joint Stipulation of Facts on January 24, 2020("Joint Stip.," ECF No. 12).
Accordingly, there is no dispute over the material facts at issue in this case.
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 3 of 14 PageID# 421




the Policy. (ECF No. 1-4 at 1-2.) Plaintiff sought reconsideration of the denial of its

claim based upon the "Additional Coverage - Collapse" provision in the Policy but was

unsuccessful. (Joint Stip. H 14.) Plaintiff claims Defendant failed to respond to

Plaintiffs request for reconsideration. (PL's Mem. Supp. Summ. J. [hereinafter PL's

Mem.] at 4, ECF No. 16.)

       The standard of review of cross-motions for summary judgment is well-settled in

the United States Court of Appeals for the Fourth Circuit.

       On cross-motions for summary judgment, a district court should rule upon
       each party's motion separately and determine whether summary judgment is
       appropriate as to each under the [Federal Rule of Civil Procedure] 56
       standard. Summary judgment is appropriate only if the record shows there
       is no genuine issue as to any material fact and that the movant is entitled to
      judgment as a matter of law.

Norfolk S. Ry. Co. v. City ofAlexandria^ 608 F.3d 150, 156(4th Cir. 2010)(alteration in

original)(internal quotations and citations omitted). Counsel do not contend that there

are facts in dispute, nor does the record reveal any. Rather, the parties' dispute focuses

on the interpretation of the term "decay." Because this is a dispositive question of law,

the Court finds summary judgment is appropriate. See Sky Angel U.S., LLC v. Discovery

Comma'ns, LLC,885 F.3d 271, 278 (4th Cir. 2018)(applying state law to determine the

ambiguity of a contract); Wilson v. Holyfield, 313 S.E.2d 396, 398(Va. 1984)(stating

that whether a term is ambiguous is a question of law for the court to decide).

       Whether the collapse of the ceiling in Derbyshire Baptist's sanctuary satisfies the

requirements for coverage under the provisions ofthe Policy with Church Mutual

requires the Court to delve into the Policy's web of exclusions and limitations. The
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 4 of 14 PageID# 422




Policy provides that "[Church Mutual] will pay for direct physical loss of or damage to

Covered Property at the premises described in the Declarations Page caused by or

resulting from any Covered Cause of Loss." (Policy at 85.) "Covered Causes of Loss"

are defined as "Risks of Direct Physical Loss," unless the Policy specifically limits or

excludes the loss. {Id. at 107.) Although the Policy generally excludes any loss or

damage caused or resulting from collapse, the Policy's "Additional Coverage - Collapse"

provision provides that collapse caused by "decay that is hidden from view" is covered

"unless the presence ofsuch decay is known to an insured prior to collapse."^ {Id. at
108-09, 111-12.)

       Plaintiff contends that its claim is covered under the Additional Coverage -

Collapse provision in the Policy—specifically because, any interpretation of"decay,"

including a finding that it is ambiguous, obligates Defendant to provide coverage under

Virginia law.^ (PL's Mem. at 6-11, 21-22.) This Court agrees.




^ With respect to buildings, the "Additional Coverage - Collapse" provision ofthe Policy defines
"Collapse" as "an abrupt falling down or caving in of a building or any part of a building with
the result that the building or part of the building cannot be occupied for its intended purpose."
{Id. at 111.) The parties do not explicitly state so in their Joint Stipulation but appear from their
memoranda to agree that the ceiling failure in Derbyshire Baptist's sanctuary constitutes
"Collapse" as defined by the Policy. Furthermore, the parties stated at oral argument that there is
no dispute that, to the extent there was any decay in this case, such decay was hidden and
unknown.


^ Although Plaintiffs principal argument is that the loss is covered by the Policy, Plaintiff
argues, alternatively, that the term "decay" is ambiguous. (PL's Mem. at 10-11.)
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 5 of 14 PageID# 423




       The parties agree that Virginia law governs this dispute.'^ Under Virginia law,

courts must construe the language of a contract as written; courts cannot make a new

contract for the parties different from that plainly intended. Pilot Life v. Cross-white, 145

S.E.2d 143, 146(Va. 1965). This is particularly so when a contract involves an insurance

policy because,

       in the absence of constitutional or statutory barriers, the parties thereto are at
       liberty to make their own agreement. It needs no citation of authority to
       assert that where there is ambiguity in the terms of an insurance policy, they
       should be liberally construed in favor of the insured and against the drafter
       ofthe policy; but this does not mean that a strained or unjustified construction
       of the policy is to be adopted, which disregards the plain meaning and intent
       ofthe parties.

Quesenberry v. Nichols, 159 S.E.2d 636,672(Va. 1968). "[A] court must adhere to the

terms of a contract of insurance as written, if they are plain and clear and not in violation

oflaw or inconsistent with public policy." Nat'I Hous. Bldg. Corp. v. Acordia ofVa. Ins.

Agency, Inc., 591 S.E.2d 88, 90-91 (Va. 2004)(quoting Blue Cross & Blue Shield v.

Keller, 450 S.E.2d 136, 140(Va. 1994)). However,"where two constructions are equally

possible, or where reasonable persons may reach reasonable, but opposite, conclusions as

to whether the word applies to a particular situation, the word is ambiguous." Spence-



 A federal district court exercising diversity jurisdiction applies the choice-of-law rules ofthe
forum state. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,496-97(1941). "Applying
Virginia choice-of-law principles, questions concerning the validity, effect, and interpretation of
a contract are resolved according to the principle of lex loci contractus, i.e., the law of the state
where the contract was made controls." Sys. Research & Applications Corp. v. Rohde &
Schwarz Fed. Sys., Inc., 840 F. Supp. 2d 935,941 n.l (E.D, Va. 2012)(citing Woodson v, Celina
Mut. Ins., Ml S.E.2d 610,613(Va. 1970)(internal citations omitted)); see also Buchanan v.
Doe,431 S.E.2d 289, 291 (Va. 1993)("[T]he law of the place where an insurance contract is
written and delivered controls issues as to its coverage."). Here, the contract was delivered to
Plaintiff in Virginia, and thus Virginia law applies.
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 6 of 14 PageID# 424




Parker v. Md. Ins. Grp., 937 F. Supp. 551, 556(E.D. Va. 1996)(internal alterations and

quotations omitted)(citing St. Paul Fire & Marine Ins. v. S.L. Nusbaum cS: Co., 316

S.E.2d734, 736(Va. 1984)).

      In an insurance contract dispute, Virginia courts place the burden on the

policyholder "to bring himself within the policy." TRAVCO Ins. v. Ward, 715 P. Supp.

2d 699,706(E.D. Va. 2010)(quoting Md. Gas. Co. v. Cole, 158 S.E. 873, 876(Va.

1931)). If the policyholder does so, the burden shifts to the insurer to prove that an

exclusion applies, as policy exclusions constitute an affirmative defense. Transcon. Ins.

V. RBMW,Inc., 641 S.E.2d 101, 104(Va. 2007).

       The term "decay" is not defined in the Policy. {See Pl.'s Mem. at 7; Def.'s Mem.

Supp. Summ. J. [hereinafter Def.'s Mem.] at 11, ECF No. 14.) Therefore, it must be

given its ordinary meaning. Scottsdale Ins. v. Glick, 397 S.E.2d 105, 108(Va. 1990).

However, dictionary definitions of"decay" are both narrow and broad and thus do not

settle the issue. Compare Decay, Merriam-Webster's Collegiate Dictionary (10th ed.

1996)("gradual decline in strength, soundness, or prosperity or in degree of excellence or

perfection ... rot; specif, aerobic decomposition of proteins chiefly by bacteria"(internal

quotations omitted)(emphasis in original)), with Def.'s Mem. Supp. Summ. J. Ex. B at 2,

ECF No. 14-3("Of material things: Wasting or wearing away, disintegration;

dilapidation, ruinous condition"(quoting Decay, Oxford English Dictionary (Jan. 28,

2020), https://www.oed.com/view/Entry/48067)).
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 7 of 14 PageID# 425




       Therefore, the term "decay" is better interpreted—and should be interpreted—by

considering the Policy as a whole.^ Pocahontas Min. Ltd. Liability Co. v. CNXGas Co.,

666 S.E.2d 527, 531 (Va. 2008). "Decay" first appears in the Policy's provision for

exclusions. {See Policy at 109("We will not pay for loss or damage caused by or

resulting from any of the following:.... Rust, or other corrosion, decay, deterioration,

hidden or latent defect, or any quality in the property that causes it to damage or destroy

itself.").) The Policy clarifies soon after, however, in the "Additional Coverage -

Collapse" provision, that

       [Church Mutual] will pay for direct physical loss or damage to Covered
       Property, caused by collapse of a building or any part of a building that is
       insured under this Coverage Form or that contains Covered Property insured
       under this Coverage Form, if the collapse is caused by one or more of the
       following:.... Decay that is hidden from view, unless the presence of such
       decay is known to an insured prior to collapse.

{Id. at 111 (emphasis added).) Notably, the Policy also contains a separate exclusion

pertaining to "'Fungus,' Wet Rot, Dry Rot and Bacteria." {Id. at 108, 112.)

       It seems evident to this Court that more than one construction of the Policy is

equally possible. "Decay" could plausibly be read as distinct from "deterioration," as

they are both enumerated in the same provision of the Policy, and the drafter would not

have included both terms if they had identical meanings. See Pocahontas Min. Ltd.

Liability Co., LLC,666 S.E.2d at 531 ("No word or phrase employed in a contract will be

treated as meaningless if a reasonable meaning can be assigned to it, and there is a


^ At oral argument. Defendant urged this Court to keep the context of the underlying facts in
mind when referring to a dictionary for assistance in defining "decay." It did not, however,
appear to also consider the context of the use of the term "decay" within the Policy, as this Court
is required to do.
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 8 of 14 PageID# 426




presumption that the contracting parties have not used words needlessly.")- A reasonable

person could conclude that the term's juxtaposition to "deteriorate" implies that the

drafter intended to invoke a narrow definition of"decay," given that the term

"deteriorate" means "to disintegrate or wear away" or "to make or become worse in

character, quality, value, etc." Deteriorate, Dictionary.com (June 22, 2020),

https://www.dictionary.com/browse/deteriorate.

       Yet, a reasonable person could also draw an opposite conclusion. Employing the

same canon of construction,"decay" must have a distinct meaning from "rot," which

suggests that "decay" must have a broad definition—one that does not merely encompass

the decomposition of organic material. Furthermore,"decay" may, in fact, share a

similar meaning to "deterioration," given that they appear together in the Policy. See

TravCo Ins. v. Ward, 736 S.E.2d 321, 325 n.2(Va. 2012)("The maxim of noscitur a

sociis provides that the meaning of doubtful words in a statute may be determined by

reference to their association with related words and phrases."). Therefore, based upon

the text and structure of the Policy, this Court believes that at least "two constructions [of

'decay'] are equally possible."^ Spence-Parker, 937 F. Supp. at 556.

       Defendant objects to both a finding of ambiguity and to the use of such a broad

construction of"decay," claiming that cases in which courts adopt broad definitions "still


^ "[EJven if[Church Mutual] did not intend to provide coverage for collapses like the one in
question, that is a self-inflicted problem. [Church Mutual], which wrote the Policy, could simply
have defined 'decay' narrowly or limited the coverage period." Easthampton Congregational
Church V. Church Mut. Ins., 916 F.3d 86,94(1st Cir. 2019). This was not simply a scrivener's
error but the product of an established drafter. See Tiger Fibers, LLC v. Aspen Specialty Ins.,
594 F. Supp. 2d 630,641-44(E.D. Va. 2009)(applying Virginia law to resolve a dispute over
the meaning of the terms in an insurance policy).


                                                8
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 9 of 14 PageID# 427




involve[] some degradation of physical material, and not simply the failure of the

material due to faulty design or construction" and that no such degradation occurred here.

(Def.'s Mem. at 14.) Borrowing from the Supreme Court of New Jersey, Defendant

persuasively contends that there is an important distinction between "decay" and

"defect," only the former of which was covered by the Policy. See Bardis v. Stinson, 132

A.3d 930, 938(N.J. Super. Ct. App. Div. 2014)(Sapp-Peterson, J., dissenting)("A

'defect' connotes imperfection from the outset, while 'decay' connotes a decline from a

condition that was originally sound."), rev'd, 134 A.3d 27,27(N.J. 2016)(reversing the

lower court's decision primarily for the reasons in Judge Sapp-Patterson's dissent).

Relying on this distinction. Defendant claims that, in this case,"the ceiling was not

properly fashioned from the beginning and failed due to the effects of gravity on defects

in construction, and not as a result of decay." (Def.'s Mem. at 16-17.) Yet, Defendant's

argument further supports this Court's analysis as it exposes the malleability ofthe

definition of"decay" under the Policy.

       Although Hatlee found that the hangers disconnected from the wood roof beams as

a result ofstress, Hatlee also concluded that "the initial failure ... resulted from

withdrawal of the nails ... as a result ofthermal expansion and contraction ofthe wood

roof beams due to changes in temperature and humidity." (Hatlee's Report at 2.) It

seems to this Court that such a failure does not clearly support Defendant's position that

the wood beams were "defective," as this characteristic of the wood beams could be
   Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 10 of 14 PageID# 428




 characterized as a "defect" or "decay," and the parties have not submitted any further.

 evidence regarding Hatlee's findings and opinions on this point.'

         Furthermore, employing Defendant's definitions, a reasonable person could

  understand Hatlee's conclusion—that "the redistribution of the load on the hangers

 resulted in a progressivefailure of the hangers and their supported components," see

  Hatlee's Report at 2(emphasis added)—to demonstrate a "decline from a condition that

  was originally sound," see Bardis, 132 A.3d at 938.^ Therefore, even if this Court

  adopted the definition of"decay" that Defendant posits, it is not clear that doing so would

  preclude coverage.^ See Tabernacle-The New Testament Church v. State Farm Fire &



' At oral argument. Defendant further elaborated on this point, explaining that it is the hallmark
of a construction defect—and implicit in the definition of"defect"—^that the materials remained
in the same condition following collapse as they were at the time of the initial construction. The
Court believes Defendant's argument still misses the mark as Defendant's contention ignores the
fact that the nails would not have slipped from the wood beams but for the thermal expansion
and contraction—an event that occurred over time, thereby deteriorating the integrity of the
 entire structure.


  ^ It is also important to note that "[Derbyshire Baptist] was constructed in 1976." (Hatlee's
 Report at 225.) Therefore, it appears that the "progressive failure" of Plaintiffs sanctuary's
 ceiling occurred over the span offorty-three years. See Travelers Property Cas. v. Eyde Co., No.
 5:05-CV-168, 2007 WL 107667, at *6(W.D. Mich. Jan. 9,2007)(unpublished)("[Tjhe age of
 the building lent credibility to the argument that there was a deterioration of the ties and mortar
 rather than merely a design defect."(emphasis in original)); compare Tabernacle-The New
 Testament Church v. State Farm Fire & Cas. Co.,616 F. App'x 802, 811 (6th Cir. 2015)
 (unpublished)(noting the church was eighty-five years old and reversing and remanding the trial
 court's summary judgment finding for the insurance carrier), andStamm Theatres, Inc. v.
 Hartford Cas. Ins., 113 Cal. Rptr. 2d 300, 307(Cal. 2001)(noting the theater was nearly fifty
 years old and reversing the trial court's summary judgment finding for the insurance carrier),
 with Travelers Property Cas., 2007 WL 107667, at *5 (noting that the building was only four
  years old and finding for the insurance carrier).

 ^ The Court wishes to be clear that it does not adopt such a narrow definition of the term
 "decay," but, even assuming arguendo that it did, it is not clear that Defendant would prevail.



                                                      10
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 11 of 14 PageID# 429




Cas. Co., 616 F. App'x 802, 811 (6th Cir. 2015)(unpublished)("Therefore [loss

stemming from collapse caused in part by hidden decay] could be covered under the

policy even though 'defective material or methods in construction' also 'contribute[d] to

the collapse.'").

       Accordingly, this Court finds that the term "decay" in the Policy appears to be, at

least, ambiguous—if not determinatively broad—and thus this Court must hold in favor

of Derbyshire Baptist. Levine v. Employers Ins., 887 P.3d 623,628(4th Cir. 2018)("The

courts, accordingly, have been consistent in construing the language ofsuch policies,

where there is doubt as to their meaning, in favor of that interpretation which grants

coverage, rather than that which withholds it."(quoting St. Paul Fire & Marine Ins., 316

S.E.2d at 736)). Furthermore, because this Court concludes that the term "decay" is, at

best, ambiguous under the Policy—and therefore Plaintiff is entitled to coverage under

the Policy—it need not determine whether the Policy's exclusions preclude coverage.

See Easthampton Congregational Church v. Church Mut. Ins., 916 F.3d 86, 95 (1st Cir.

2019); Tabernacle-The New Testament Church,616 F. App'x at 811 ("Read in context



   Even if this Court found only that the Policy definitively reflected a broad definition of the
term "decay," this Court believes any analysis ofthe Policy's general exclusions does not alter
its holding for Plaintiff. See Easthampton Congregational Church v. Church Mut. Ins., 322 F.
Supp. 3d 230, 242(D. Mass. 2018)("The provision for 'Additional Coverage' is not subject to
the exclusions relied upon by appellants but is rather a separate provision that supplements
coverage already subject to the exclusions. In other words, the 'Additional Coverage' provision
supplements the coverage otherwise provided, extending it beyond the carved out exclusions."
(quoting Certain Underwriters at Lloyd's Subscribing to Policy No. WDO-10000 v. KKMInc.,
215 S.W.3d 486,494(Tex. App. 2006)), rev'd, 916 F.3d 86(1st Cir. 2019)(holding, like the
district court, in favor of the plaintiff but on the alternative grounds that the term "decay" was
ambiguous). Thus, as a result ofthe express grant of coverage under the "Additional Coverage -
Collapse" provision, the general policy exclusions are inapplicable.


                                                11
 Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 12 of 14 PageID# 430




and in conjunction with the collapse extension, the general exclusions for defective

design and cracking do not foreclose coverage if the collapse extension is triggered.").

       Although its precedent is not binding on this Court, the United States Court of

Appeals for the First Circuit's decision in Easthampton Congregational Church^ ^ further
supports this Court's holding as it confronted a case virtually identical to this one last

year.'^ In that case, the court interpreted the same insurance policy that is the subject of

the parties' dispute here. Easthampton Congregational Church, 916 F.3d at 88-90.

Despite the fact that neither party suggested to the district court that the term "decay" was

ambiguous—nor had the district court so held—the First Circuit held that "'decay' could

plausibly be read to mean either 'progressive decline' or 'rot.'" Id. at 93. Additionally, it

further concluded that, because it found the word "decay" was ambiguous, it did not need

to consider the remaining exclusions in the Policy as the ambiguity had to be resolved in

the plaintiff-church's favor. Id. at 93,95.

       This Court finds the First Circuit's perspective persuasive. In fact, another

appellate court also concluded that the term "decay" is ambiguous, albeit with respect to



'' The Hon. David H. Souter, Associate Justice (Ret.) ofthe Supreme Court of the United States,
sat by designation.

  The Court is aware that, "under Virginia law, an insurance policy is not ambiguous merely
because courts of varying jurisdictions differ with respect to the construction of policy
language." PBMNutritionals, LLC v. Lexington Ins., 724 S.E.2d 707, 713(Va. 2012). The
Court identifies this case not because it wishes to inject ambiguity into the meaning ofthe term
"decay" where there is none under Virginia law,see Nationwide Mut. Ins. v. Wenger, 278 S.E.2d
874, 877(Va. 1981)("[A]n ambiguity, if one exists, must be found on the face of the policy."),
but because the Court believes the degree of similarity between the facts and legal issues
presented to the First Circuit in Easthampton Congregational Church and those of the case at
hand—although only persuasive authority—lends considerable support to this Court's finding.


                                               12
  Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 13 of 14 PageID# 431




a different policy. See Stamm Theatres, Inc. v. Hartford Cas. Ins., 113 Cal. Rptr. 2d 300,

307(Cal. 2001). There, the appellate court reversed the district court's grant ofsummary

judgment for the defendant-insurance carrier, finding that "this provision does not

militate against a reasonable expectation of coverage." Id. As the issue in this case is

similarly governed by a reasonableness standard, and given this Court believes that a

reasonable person could plausibly read the Policy under one oftwo equally possible but

opposite constructions, this Court believes this Policy also fails to "militate against a

reasonable expectation of coverage." See id. Accordingly, the Court finds in favor of

Plaintiff with respect to the issue of coverage. For these reasons. Plaintiffs Motion for

Summary Judgment will be granted in part, and Defendant's Motion for Summary

Judgment will be denied in part.

       Finally, Plaintiff asserts that Defendant was not acting in good faith when it denied

Plaintiff coverage under the Policy. The Court finds Plaintiffs contention unavailing.

Both parties have recognized that the interpretation ofthe term "decay" in the context of

insurance coverage is an issue yet to be considered by the Fourth Circuit or the appellate

courts of Virginia. (PL's Mem. at 15; Def.'s Mem. at 11.) Furthermore, Defendant is

correct that—even if Plaintiff had a legitimate claim for bad faith under Virginia Code

§ 38.2-209—Plaintiff"cannot in this current litigation, claim a wholly separate cause of

action for bad faith under the policy. The rule in Virginia is that an insured may recover

against an insurer only after a judgment has been entered against the insurer for failure to

settle the claim." US Airways, Inc. v. Commonwealth Ins., No. 03-587, 2004 WL

1094684, at *9(Va. Cir. 2004)(emphasis in original)(citing Horace Mann Ins. v.


                                              13
 Case 3:19-cv-00731-HEH Document 20 Filed 06/29/20 Page 14 of 14 PageID# 432




GEICO,344 S.E.2d 906(Va. 1986)). Thus,the Court finds that Defendant was not

acting in bad faith when it denied Plaintiffs claim because it involved construction of a

term on which reasonable minds could differ. Accordingly, Plaintiff is not entitled to an

award of attorney's fees. Therefore, as to Plaintiffs claim of bad faith. Plaintiffs Motion

for Summary Judgment will be denied in part, and Defendant's Motion for Summary

Judgment will be granted in part.

       Based on the foregoing analysis. Plaintiffs Motion for Summary Judgment is

granted in part and denied in part(EOF No. 15), and Defendant's Motion for Summary

Judgment is granted in part and denied in part(ECF No. 13).

       An appropriate Order will accompany this Memorandum Opinion.


                                                 Henry E. Hudson
                                                 Senior United States District Judge
DateiSbne
Richmond, Virginia




                                            14
